Citation Nr: 0329375	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-10 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1956 to April 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO) which, in pertinent part, denied service connection for 
hepatitis C.  In April 2003, the veteran provided testimony 
before the Board at a videoconference hearing, a transcript 
of which has been associated with the claims file.


REMAND

During the veteran's videoconference hearing in April 2003, 
he testified that he had been receiving disability benefits 
from the Social Security Administration (SSA) since December 
1996 for symptoms associated with his hepatitis C.  However, 
there are no records from SSA in the claims file.  VA has an 
obligation to review a complete record and is required to 
obtain evidence, including decisions by administrative law 
judges from SSA, and to give that evidence appropriate 
consideration and weight.  See Baker v. West, 11 Vet. App. 
163, 169 (1998).  Accordingly, any administrative decision of 
SSA and the medical records relied upon to award disability 
benefits must be obtained and associated with the claims 
folder prior to further adjudication of this matter.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).

In addition, the Board notes that the veteran had a long 
period of active service ending in April 1981.  He has stated 
that he had blood transfusions in service.  Most of his 
service medical records are not in the claims file, and there 
is some documentation indicating that the records are lost or 
missing.  However, some copies of service medical records are 
in the file and show that prior to service, in 1952, the 
veteran underwent a thoracotomy for removal of a lung cyst.  
In service in 1960, he had a cyst removed from the patella 
tendon of the left knee.

A handwritten outpatient record from a service department 
hospital (USAF Hospital Clark) shows that the veteran was 
seen on follow up for diarrhea and abdominal pain and some 
laboratory tests were conducted, the results of which are 
recorded in the notation by the examiner.  The examiner's 
impression included rule out hepatitis.  Although the 
handwriting is not absolutely clear on this document, it 
appears to be dated August 19, 1981, and it is situated in 
the claims file among medical records dated in the early 
1980s.

The Board notes from other medical evidence in the claims 
file that hepatitis C appears to have been diagnosed in 1996.  
A report of private laboratory testing dated in February 1996 
showed that the veteran had previous hepatitis B which was, 
at the time of the 1996 laboratory test, noted to be 
completely resolved.  The tests also revealed a past 
hepatitis A infection which had also resolved.  The report 
noted the possibility of chronic hepatitis C.  Prior to the 
time of diagnosis in 1996, the veteran had undergone another 
surgery in January 1988 to remove a right adrenal mass. 

Given the report showing an examiner's assessment of rule out 
hepatitis in August 1981, only a few months after discharge 
from service, and given the 1996 laboratory finding showing 
that the veteran had past hepatitis A and hepatitis B 
infections, the Board believes the medical evidence warrants 
further development to determine whether there is a 
connection between the past infections and hepatitis C 
diagnosed in 1996 and, if so, whether the onset of the past 
infections may have been during active service.  Moreover, a 
private doctor and a VA physician have both rendered brief 
conclusory opinions that hepatitis C is related to the 
veteran's military service.  However, the private physician 
believed that the veteran worked in a medical environment in 
service, which is not confirmed by his service records, and 
the VA physician did not state what condition in service he 
believed hepatitis C was related to.  Thus, the case needs to 
be remanded for further development of the medical evidence.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a Veterans Claims Assistance Act 
of 2000 (VCAA) duty to notify is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this claim is REMANDED for the following action:

1.  Write to the appellant and notify him 
of the enactment of the VCAA and of its 
directives.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002).  Notify 
him in the letter of the new heightened 
duty-to-assist regulations as 
contemplated by 38 C.F.R. § 3.159.  
Advise him of the evidence necessary to 
substantiate his claim for compensation 
under 38 U.S.C. § 1151 as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits, including any 
administrative decision and the medical 
records relied upon concerning that 
claim.

3.  Attempt to obtain additional records, 
if any, from USAF Hospital Clark on or 
about August 1981 including laboratory 
reports which might confirm whether the 
veteran had hepatitis in 1981 per the 
August 1981 examiner's assessment of rule 
out hepatitis.

4.  Schedule the veteran for a VA 
examination.  Provide the claims file and 
a copy of this remand for the examiner's 
review.  Request that the examiner 
address and render an opinion in the 
examination report on the following 
matters: 

To the examiner:  Please render an 
opinion, based on your review of the 
medical evidence of record, on whether 
hepatitis C had its onset in active 
service or is due to an injury or disease 
or some incident (such as a blood 
transfusion) in active service between 
September 1956 to April 1981.  If this 
opinion cannot be stated with medical 
certainty, please express it in terms of 
the degree of likelihood (very likely, 
likely, not likely, as likely as not) 
that hepatitis C was incurred in service 
as opposed to its being due to some other 
factor or factors.  A rationale for your 
conclusions and a discussion of the 
medical principles involved will be of 
considerable assistance to adjudicators.  
Therefore, please provide a basis for 
your conclusions by referring to specific 
pertinent matters involved in this case 
or by explaining the nature of the 
disease of hepatitis C and what is known 
about its causes.  With regard to 
specific evidence in this case, please 
address the following matters in 
rendering your opinion:
(a)  Can it be determined from the 
records in the claims file whether the 
veteran had hepatitis on or about 1981?  
(Please see August 1981 outpatient record 
from USAF Hospital Clark showing 
examiner's notes of laboratory results 
and his assessment of rule out hepatitis.  
Also, please review the February 1996 
private laboratory report showing past 
hepatitis A and B infections).  If it was 
likely that the veteran did have 
hepatitis A or B in 1981, is there any 
connection or relationship between those 
infections and the diagnosis of hepatitis 
C in 1996?  If there is a relationship, 
what it the likelihood (very likely, 
likely, not likely, as likely as not) 
that hepatitis found in August 1981 had 
its onset in service between September 
1956 to April 1981?

(b)  If hepatitis C, diagnosed in 1996, 
is not likely related to earlier 
hepatitis infections, what it the 
likelihood that it was the result of a 
transfusion of blood, if any, in service 
prior to April 1986 (available service 
medical records show a history of removal 
of a cyst from the patella tendon of the 
left knee in 1960) as opposed to its 
being the result of some other factor or 
factors including a transfusion of blood, 
if any, during the surgery to remove a 
right adrenal mass in January 1988.

5.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further claim adjudication.
6.  Readjudicate the veteran's claim for 
service connection for hepatitis C.  If 
the benefit sought on appeal remains 
denied, provide the appellant with an 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


